Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Upon review of the record, we find that there is substantial evidence to support the determination that petitioner was guilty of possessing contraband classified as a weapon. The undisputed evidence established that six ball bearings were discovered in petitioner’s cell secreted in a dental floss container. Contrary to petitioner’s claim that he found these ball bearings at the site of his work detail and was keeping them in his cell until he had an opportunity to notify his supervisor, petitioner’s supervisor testified that he did not recognize them as having come from any of the machines in petitioner’s work detail. We have examined petitioner’s remaining contentions and find them to be without merit.
*856Mikoll, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.